Title: Abigail Adams to Cotton Tufts, 14 April 1798
From: Adams, Abigail
To: Tufts, Cotton


        
          
            Dear sir
            Philadelphia April 14 1798
          
          I sent you a pamphlet containing the instructions to our Envoys, and I now inclose the dispatches from them. no Event Since our unhappy controversey with France, has so throughly awakend the people to a sense of their danger as these dispatches; nor any imprest them with such strong conviction of the sincerity and candour, with which our Government has sought peace upon fair and honorable terms, as the publication of the instructions. it has for the present stoped the Current of Jacobinism, and no one is now heard hardy enough to espouse the cause of France, against our own Country; Holland is compleatly Revolutionized in the true French Stile. Charles de la Croix is sovereign he has turnd out of their Assembly & imprissoned every Man of worth and Merrit, every Moderate Man as they have been calld and has now given them a directory intirely devoted to France under his own Authority, which has been sanctioned by the Military directory in France; the last step of national degradation it is worthy of remark, that France excepted, no Kingly power has been entirely destroyd, or kingdom overturnd, but the Republicks have been swallow’d up— Great Brittain & America must now make a stand. Britain is able & powerfull united and determined. her Government is strong, and common danger has calld forth all the Aids and resources of the Country. America too may be strong if she will use the means in her power. She has this advantage, a great distance, and a numerous People— You will see Sir by the movements in this city, that the people are throughly allarmed. this morning is to be presented by the grand Ju   an address to the President, approbating the measures he has persued an other address is comeing from the merchants of the city.
          every Man countanance appears alterd in stead of the Gloom and Suspision which hung upon them, light seems to have broken in, and one would Suppose that Some good News had arrived, instead of the prospect of War—but War with union, war in defence of all we hold dear, is not So allarming as the secreet plots which were diging mines for our destruction whilst we believed ourselves

secure. amidst the universal satisfaction which seems to have succeeded a painfull state of anxiety and Suspence, one Man appears misirable, pevish and overthrown.
          The President received your Letter if he can possily get time he will write to you, but he is overwhelmd with buisness, dispatches arriving from England from Holland and from France, officers to appoint Naval & military, Recommendatory Letters to read weigh and examine that he may be enabled to make his appointments judiciously, and now addresses that he cannot get time once a week to Ride or walk, upon which his Health greatly depends but labour with support, is a pleasure to what it is to be for ever tuging against the stream. I presume tho some of our Towns have been guilty of folly, and indiscretion. when our General court meet, they will wipe it of by a declaration to support the General Government
          I do not despair of seeing you sometime in the month of June I do not think it will be earlier.
          I am dear sir with sincere / affection your Neice
          
            Abigail Adams
          
        
        
          altho the President has been censured for not at first communicating the dispatches, I believe it will be found that he acted right whilst he used only the power vested in him by the constitution he was attentive to the safety of our Envoys, and dispatches went to them by various ways. before the papers were communicated, he had in a Message fully exprest his own sense of our danger and urgd to means of defence. for this he was reviled, and abused, distrusted and scofft at. my fears began to be awakend for his personal safety, but when in compliance with the request of the House the papers were deliverd promptly and without delay, together with the instruction. “Abashd the devil stood” many of the minority declared that the Instructions were all they ought to have been they could not have given more candid and liberal ones, and it is said Giles declared that he believd he should not himself have gone so far—
          what becomes of mr Hitchbourn love of the french for us? it is like the Love of a Man, who kills his Friend, and then marries his widow— they would kill all who oppose them & then possess themselves of all we possess
        
      